FILED
                             NOT FOR PUBLICATION                             JUN 18 2010

                                                                         MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



DANIEL RAMON RAMIREZ,                            No. 07-15798

               Petitioner - Appellant,           D.C. No. 06-cv-01257-FCD

  v.

ROSANNE CAMPBELL,                                MEMORANDUM *

               Respondent - Appellee.



                     Appeal from the United States District Court
                        for the Eastern District of California
                     Frank C. Damrell, District Judge, Presiding

                              Submitted May 25, 2010 **

Before:        CANBY, THOMAS, and W. FLETCHER, Circuit Judges.

       California state prisoner Daniel Ramon Ramirez appeals pro se from the

district court’s judgment dismissing his 28 U.S.C. § 2254 habeas petition as

untimely. We have jurisdiction under 28 U.S.C. § 2253, and we affirm.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
       Ramirez contends the district court erred by dismissing his habeas petition

because he is entitled to tolling during the time that he diligently sought habeas

relief in state courts. This contention fails because the state court denied Ramirez’s

first habeas petition as untimely and his other state habeas petitions were filed after

the federal habeas statute of limitations under 28 U.S.C. § 2241(d)(1) had already

expired. See White v. Martel, 601 F.3d 882, 883-84 (9th Cir. 2010) (per curiam);

see also Green v. White, 223 F.3d 1001, 1003 (9th Cir. 2000) (petitioner not

entitled to tolling for state petitions filed after federal time limitation has run).

       To the extent Ramirez contends he is entitled to equitable tolling because he

is not English-proficient, this contention fails. See Mendoza v. Carey, 449 F.3d

1065, 1070 (9th Cir. 2006) (petitioner who demonstrates proficiency in English or

who has the assistance of a translator is barred from equitable relief).

       AFFIRMED.




                                             2                                      07-15798